Citation Nr: 1626252	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2016 the Veteran testified before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for Crohn's disease and migraine headaches because they are caused or aggravated by his service-connected PTSD.  In support of his claims, he submitted internet medical articles which indicate that Crohn's disease is worsened by PTSD.  Additionally, it has been argued that the Veteran's Crohn's disease (symptoms) began during service or within one year of service discharge, and has continued ever since.

The Veteran underwent a VA examination in April 2013.  The examiner deferred an opinion regarding whether Crohn's disease and/or migraine headaches were aggravated by the Veteran's service-connected PTSD to a mental health professional.  In an April 2013 email, an addendum opinion was obtained from the same VA examiner who conducted the April 2013 VA examination.  The opinion states that Crohn's disease and migraine headaches were not aggravated by PTSD.  The rationale noted is that review of the service treatment records shows no physical symptoms or and no concomitant flares of Crohn's disease or of a migraine condition shown in association with the Veteran's PTSD symptoms.   

Importantly, the Board notes that the VA examiner did not address the internet medical articles submitted by the Veteran which suggests a link between PTSD and Crohn's disease, nor did the VA examiner address any post-service medical evidence, the service treatment record dated in December 1983 which notes complaints of right lower quadrant pain, or the Veteran's lay statements regarding symptoms of his Crohn's disease beginning in 1985.  Finally, the examiner did not address whether the Crohn's disease and/or migraine headaches were caused by the PTSD.  

Additionally, the April 2013 VA examination report reflects that the examiner deferred rendering the requested opinions (regarding any aggravation of Crohn's disease and/or migraine headaches by PTSD) to a mental health professional, and the addendum opinion report (authored by the same VA examiner) reflects that if there are any further questions, such questions were deferred to a mental health professional.  As such, a remand is required in order to obtain additional medical opinions from a mental health professional.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to a psychologist or psychiatrist for a medical opinion.  An examination should be scheduled only if the examiner determines that further examination is necessary before offering an opinion.  The examiner is asked to provide an opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or better probability) that the Veteran's Crohn's disease began during service or is otherwise etiologically related to service.
(b) Whether it is at least as likely as not that the Veteran's Crohn's disease is (i) caused or (ii) aggravated (permanently increased in severity beyond the normal progression of the disease) by the Veteran's service-connected PTSD.
(c) Whether it is at least as likely as not that the Veteran's migraine headaches are (i) caused or (ii) aggravated (permanently increased in severity beyond the normal progression of the disease) by the Veteran's service-connected PTSD.

The examiner is advised that the Veteran was seen during service in December 1983 for right lower quadrant pain, has indicated that his symptoms of Crohn's disease began around 1985 (within one year of service), and reports worsening of these disabilities in conjunction with PTSD symptoms.  The examiner should review the internet medical articles submitted by the Veteran which suggest a relationship between PTSD and Crohn's disease.

A complete rationale must be provided. 

2.  The AOJ must then readjudicate the claims based on a review of all evidence, including all evidence submitted and obtained subsequent to the issuance of the May 2013 statement of the case.  Thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




